 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, Local Union No. 562, AFLŒCIO and Murphy Company Mechanical Contractors & Engineers, d/b/a Grossman Con-tracting Company and Sheet Metal Workers™ International Association, AFLŒCIO, Local No. 36, Party in Interest  United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, Local Union No. 562, AFLŒCIO and C & R Heating & Service Com-pany, Inc. and Sheet Metal Workers™ Interna-tional Association, AFLŒCIO, Local No. 36, Party in Interest. Cases 14ŒCDŒ935, 14ŒCDŒ937, and 14ŒCDŒ936 September 30, 1999 DECISION AND DETERMINATION OF DISPUTES BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME This is a consolidated1 proceeding under Section 10(k) of the National Labor Relations Act, as amended, follow-ing the filing of charges in Case 14ŒCDŒ935 on August 20, 1996,2 by Grossman Contracting Company (Grossman); in Case 14ŒCDŒ936 on August 23, by C & R Heating & Service Company (C & R); and in Case 14ŒCDŒ937 on September 3 by Grossman.  It is alleged in each case that United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, Local Union No. 562, AFLŒCIO (Pipefitters) violated Section 8(b)(4)(D) of the Act by engaging in certain proscribed activity with an object of forcing or requiring the respective Employers to assign certain work to employees represented by Pipefit-ters rather than to employees represented by Sheet Metal Workers™ International Association, AFLŒCIO, Local Union No. 36 (Sheet Metal Workers).  The hearing was held on September 9 and 10 before Hearing Officer Don-ald Jueneman. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I. JURISDICTION Grossman, a Missouri corporation, is engaged in busi-ness as a nonretail mechanical contractor at its facilities in St. Louis, Missouri, where it annually purchases and receives, directly from points located outside the State of Missouri, goods valued in excess of $50,000.  The parties stipulate, and we find, that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.                                                            1 An order consolidating cases and notice of hearing was issued on September 6, 1996.  On October 18, 1996, the Board issued an order consolidating these cases for briefing with Case 14ŒCDŒ938. 2 All dates are 1996 unless otherwise indicated. C & R, a Missouri corporation, is engaged in business as a nonretail mechanical contractor at its facilities in St. Louis, Missouri, where it annually purchases and re-ceives, directly from points located outside the State of Missouri, goods valued in excess of $50,000.  The parties stipulate, and we find, that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act. The parties also stipulate, and we find, that Pipefitters and Sheet Metal Workers are labor organizations within the meaning of Section 2(5) of the Act. II.  THE DISPUTES A.  Background and Facts of Disputes Grossman and C & R employ employees represented by Pipefitters and Sheet Metal Workers, and have con-tractual relationships with each labor organization through their memberships in, and assignment of bar-gaining rights to, separate multiemployer associations.  The collective-bargaining agreement between the Me-chanical Contractors Association of St. Louis, Missouri, Inc. (MCA) and Pipefitters is effective from January 1, 1996, through May 31, 2000.  At the time of the hearing in this proceeding, the Sheet Metal and Air Conditioning Contractors National Association, St. Louis Chapter (SMACNA) and Sheet Metal Workers had agreed to con-tract terms for a new collective-bargaining agreement effective May 1, 1996, through August 31, 2001, to re-place the contract that expired April 30, 1996.  The new contract was being prepared for printing and final signa-tures, but the wage provisions had already been imple-mented. 1.  Case 14ŒCDŒ935 a.  MEMC project The Employer, Grossman, is a mechanical subcontrac-tor to McCarthy Construction at a project in O™Fallon, Missouri, for MEMC, a manufacturer of microelectronic wafers used to make microelectronic chips.   The first disputed task at the MEMC facility involves a clean room used in the manufacturing process and the installation of a three-sided containment system to cover pipelines carrying chemicals and gases through the clean room at the floor baseboard level.  When fastened over the piping, the containment system protects the piping and provides a means to contain any gases which might escape from the pipes so that they may be exhausted to the outside.  The three-sided sheet metal system is fabri-cated by the Employer using Sheet Metal Workers-represented employees at its sheet metal fabrication shop.  The installation also includes four-sided airtight cable trays which were purchased from outside sources. 329 NLRB No. 53  PLUMBERS LOCAL 562 (GROSSMAN CONTRACTING) 517On or about July 18, the Employer met with represen-
tatives from Pipefitters and Sheet Metal Workers; at that 
time, the Employer discussed the installations of the con-
tainment system, and both Unions claimed the work of 
installing the containment system.  On July 31, Sheet 
Metal Workers filed a grievance with the Local Joint 
Adjustment Board for the Sheet Metal Industry (LJAB), 

contending that the work should have been awarded to 
employees represented by Sheet Metal Workers.  On 
August 2, the Employer assi
gned, in writing, all of the 
work relating to the installation of the containment sys-
tem to employees represented by Pipefitters. During a 
telephone conversation on August 14, Pipefitters™ busi-
ness manager, James O™Mara, advised Donald Hardin, 
the Employer™s senior vice pres
ident, that if the contain-
ment system work were reassigned, the Pipefitters would 
strike or picket.  In a letter dated August 16, Pipefitters 
Business Manager James O™Mara advised the Employer 
that if the piping containment work were assigned to 
employees represented by Sheet Metal Workers, Pipefit-
ters would ﬁtake whatever ac
tion is necessary, including 
picketing or striking.ﬂ 
The second disputed task at the MEMC facility in-
volves the attachment of test ports to installed duct work 
in the clean rooms at that facility.  The test port consists 
of a capped pipe nipple attach
ed with a flange and gasket 
over a hole cut in the duct work.  The test ports in the 
clean rooms are to be used to
 insert temperature or hu-
midity recording device probes 
into the air stream in or-
der to maintain the proper temperature and humidity of 
the air.  Approximately 30 of the 90 test ports required 
field assembly since the part
s for the ports had not ar-
rived at the time the ducts we
re fabricated.  An unknown 

number of test ports were installed by employees repre-
sented by Sheet Metal Workers in July, while employees 
represented by  Pipefitters were not working. 
Following a meeting with both Unions on July 18, at 
which both Unions claimed the work involved, the Em-

ployer, in a letter dated August 2, assigned the remaining 
test ports to employees represented by Pipefitters.  On 
August 5, Sheet Metal Worker
s filed a grievance with the 
LJAB, contending that the work should have been as-
signed to employees represented by Sheet Metal Work-
ers. During a telephone conversation on August 14, 
O™Mara informed Hardin that, if the test port work were 
reassigned, Pipefitters would picket or strike to make 
sure that the work remained with Pipefitters-represented 

employees.  In a letter dated August 16, Pipefitters™ busi-
ness manager, O™Mara, claimed the work involved and 
advised the Employer that, if the test port work were 
reassigned, Pipefitters would ﬁtake whatever action is 
necessary, including picketing or striking.ﬂ 
The third disputed work task at MEMC involves the 
installation of nine small react
or scrubber systems.  The 
scrubbers are installed to remove contaminants from the 
exhaust of reactors in which a chemical process takes 
place before releasing the exhaust to the atmosphere.  

During a meeting on or about July 18, the Employer and 
representatives from both Unions briefly discussed the 
installation of the nine small scrubber reactor systems, 
and both Unions claimed the work involved.  In July, the 
Employer assigned the entire installation of the nine 
small scrubber reactor systems to employees represented 

by Pipefitters.  On July 30, Sheet Metal Workers filed a 
grievance with the LJAB, contending that the work 
should have been assigned to employees represented by 
Sheet Metal Workers.  In a letter dated August 20, the 
Employer made a written assignment of the scrubber 
work to employees represented by Pipefitters. During a 
telephone conversation on August 14, O™Mara informed 
Hardin that, if the scrubber work were reassigned, Pipe-

fitters would picket or strike to make sure that the work 
remained with Pipefitters-represented employees.  In a 
letter dated August 20, Pipefitters Business Manager 
O™Mara advised the Employer that, if the work were re-
assigned,  Pipefitters would ﬁtake whatever action is 
necessary, including picketing or striking.ﬂ  
On August 23, Sheet Metal Workers withdrew its 
grievance relating to the scrubber work; the Employer 

was notified by SMACNA that Sheet Metal Workers had 

withdrawn this grievance.  The Employer had no subse-
quent discussion with Sheet Metal Workers about this 
grievance or its prior claim, but Sheet Metal Workers™ 
position on the record is that it does not claim the scrub-
ber work at the MEMC site as described in the notice of 
hearing. 
b.  Automated Data Processing Facility in Sunset 
Hills, Missouri 
At the Automated Data Pr
ocessing (ADP) facility, the 
Employer, Grossman, has a co
ntract with the Bakewell 
Corporation for the HVAC installation for that facility, 
including the installation of three nonducted cooling 
units in the mainframe computer room.  The units in-
volved consist of a refrigerant compressor with coils, fan 
and filter, and a box which is
 placed on the raised floor 
to discharge air directly into the area below the floor in 

order to pressurize that area and cool the computer room.  
The Employer began work at this project in July. 
On July 24, the Employer pa
rticipated in a meeting of 
mechanical contractors and Pipefitters, at which Pipefit-

ters claimed all of the installation work involved.  On an 
unknown date, and in unknown circumstances, Sheet 
Metal Workers verbally claimed 50 percent of the instal-
lation work to the Employer™s general manager, Rich 
Eckart.  On July 31, the Employer assigned the work in 
writing to employees represented by Pipefitters.  In a 
letter dated August 1, Sheet Metal Workers claimed that, 
based on contractual language, the work in question is to 
be installed by a composite 
crew.  During a telephone 
conversation on August 14, O™Mara advised Hardin that 
Pipefitters would strike or picket to make sure that the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 518work was not reassigned.  In a letter dated August 16, 
O™Mara advised the Employer that, if the work were re-
assigned to Sheet Metal Workers, Pipefitters would ﬁtake 
whatever action is necessary
, including picketing or 
striking.ﬂ c.  Harrah™s Casino Project in Maryland 
Heights, Missouri 
The Harrah™s Casino project includes an eight-story 
hotel and two gaming riverboats.  Grossman™s contract 

includes the installation of vertical stack fan coil units in 

the guest rooms of the hotel.  These units are floor 
mounted, nonducted heating and air-conditioning units 
for the individual rooms which may be adjusted by the 
hotel guests.  The units are connected vertically from 
floor to floor by hot and chilled water supply pipes which 
heat or cool coils in the unit.  The units use no outside air 
and use an internal fan to blow heated or cooled air di-
rectly into the room. 
The units arrived on the jobsite on July 30, and were 
initially assigned for installation to employees repre-

sented by Pipefitters.  On August 7, Hardin and Eckart of 
the Employer met with John Lorson, a business agent for 
Sheet Metal Workers.  Sheet Metal Workers claimed 50 
percent of the installation work as part of a 50/50 com-
posite crew.  On August 16, Sheet Metal Workers filed a 
grievance with the LJAB contending that the Employer™s 
assignment of this work was in violation of the Sheet 
Metal Workers™ collective-barg
aining agreement.  In a 
letter dated August 20, the Employer assigned all of the 

vertical stack fan coil unit installations to employees rep-
resented by Pipefitters, and all of the installation of the 
supply and return grills on the fan coil units to employees 
represented by Sheet Metal Workers.   
During a telephone conversation on August 14, 
O™Mara advised Hardin that Pipefitters would strike or 
picket to make sure that th
e vertical stack fan coil unit 
installation work was not reassigned.  In a letter dated 

August 20, O™Mara advised the Employer that if this 
work were reassigned to Sheet Metal Workers, Pipefit-
ters would ﬁtake whatever ac
tion is necessary, including 
picketing or striking.ﬂ   
2.  Case 14ŒCDŒ936 
The Employer, C & R, is a 
mechanical subcontractor 
to McCarthy Construction, providing a heating and air-
conditioning system for the Washington University 
School of Law building in St. Louis County, Missouri.  
The project originally included the installation of Liebert 
Mini-Mate nonducted air-conditioning units for the law 
school computer room.  On or about May 7 or 8, Sheet 
Metal Workers™ business representative, John Lorson, 
advised the Employer that 
Sheet Metal Workers claimed 
one-half of that installation as part of a 50/50 composite 

crew.  Claims for the work 
were made by Sheet Metal 
Workers™ steward and Pipefitters™ steward on the job.  
Subsequent to those events, the Liebert units were elimi-
nated from the job plans.  However,  during the week of 

August 18, Washington University returned to the origi-
nal plans and instructed the 
Employer to install the Lie-
bert units.  Thereafter, claims for the work were made by 
Sheet Metal Workers steward 
on the job and by a busi-
ness representative.  The Employer made a verbal as-
signment of the work to employees represented by Pipe-
fitters, and on August 22, Pipefitters™ business manager, 
O™Mara, advised the Employer that if the work of install-
ing the Liebert Mini-Mate self-contained computer room 
at Washington University School of Law were reas-
signed to Sheet Metal Workers, Pipefitters would ﬁtake 
whatever action is necessary
, including picketing or 
striking.ﬂ 3.  Case 14ŒCDŒ937 
a.  Harrah™s Casino project in Maryland 
Heights, Missouri 
At the same hotel and casino complex involved in Case 
14ŒCDŒ935, Grossman, the Employer, has a contract that 
includes the installation of variable air volume (VAV) 
boxes with attached hot water heater reheat booster coils 
used to balance the air flow 
and to reheat the air for the ventilation and heating system.  Approximately 30 boxes 
consisting of a booster fan and the attached hot water coil 
were to be installed in the complex. 
On or about August 7, Sheet Metal Workers™ business 
representative, Lorson, durin
g a meeting with the Em-
ployer, claimed all of the installation involved.  On or 
about August 12, Pipefitters™ business representative, 
Dick Sullivan, claimed one-half of the work as part of a 

50/50 composite crew.  The Employer assigned the work 
to a 50/50 composite crew, and advised both Unions of 
that assignment.  In a grievance filed on August 16 by 
Sheet Metal Workers (which 
also included the vertical 
fan coil units and booster re-heat coils at the Harrah™s 
project described above), Sheet Metal Workers con-
tended that the 50/50 composite crew assignment was in 
violation of the collective-ba
rgaining agreement.  On 
August 28, the Employer made a written assignment of 
the work by letter to both Unions, assigning the work to a 
50/50 composite crew.  During a telephone conversation 
on or about August 28, O™Mara informed Grossman™s 
senior vice president, Hardin
, that if the work on the 
VAV boxes was reassigned, Pipefitters would strike or 
picket to make sure that 
the assignment remained as a 
50/50 composite crew.  In a letter dated September 3, 
O™Mara advised the Employer that, if all of the VAV 
boxes work were reassigned to Sheet Metal Workers, 
Pipefitters would ﬁdo what is 
legally necessary to protect 
[its] work jurisdiction, including striking or picketing.ﬂ 
b. Anheuser Busch project in St. Louis, Missouri 
At building #181 of the Anheuser Busch brewery 
complex in St. Louis, Missouri, the Employer, Gross-

man, has a contract with 
Sachs Electric Company to 
 PLUMBERS LOCAL 562 (GROSSMAN CONTRACTING) 519to assist in the installation of an emergency diesel gen-
erator and to install the exhaust system for that generator, 
using a ﬁmetalbestosﬂ exhaust flue.  The flue consists of 
an inside pipe insulated from an outside pipe to exhaust 
the engine gases.  The installation of the metalbestos flue 
was initially assigned to employees represented by Pipe-
fitters in July 1996, but was subsequently claimed by 

Sheet Metal Workers™ busine
ss representatives during a 
conversation with the Employer on or about August 28.  
Also, on or about August 28
, the Employer contacted 
Pipefitters™ business representative, Mike O™Mara, who 
claimed all of the installation involved.  In a letter dated 
August 28, the Employer assigned all of the installation 
to employees represented by Pipefitters.  During a tele-
phone conversation on August 28, James O™Mara ad-
vised Hardin that if the Employer reassigned installation 
of the generator exhaust system, Pipefitters would strike 
or picket to make sure that
 the work remained with em-
ployees represented by Pipefitte
rs.  In a letter dated Sep-
tember 3, James O™Mara advised the Employer that if the 
Employer reassigned the installation of the metalbestos 
exhaust system, Pipefitters would ﬁengage in strikes or 
picketing if necessary to protect [its] work jurisdiction on 
this job.ﬂ 
B.  Work in Dispute 
The work in dispute is identified in the order consoli-
dating cases and notice of hearing.  In Case 14ŒCDŒ935, 

the work in dispute involves, at the MEMC facility in 
O™Fallon, Missouri, the installation of a piping contain-
ment system for separating piping and potential leaks of 

noxious fumes from the clean room; attachment of test 
ports to installed duct work in clean rooms for gauging 
temperature and humidity regulation compliance; and 
installation of scrubbers to 
reactor systems for cleaning 
the air and contaminants pro
duced by reactors.  At the 
Automated Data Processing facility in Sunset Hills, Mis-

souri, the work in dispute involves installation of non-
ducted cooling units in the mainframe computer room.  
At the Harrah™s Casino project in Maryland Heights, 
Missouri, the work in dispute involves installation of 
vertical stack fan coil units in the gambling complex ho-
tel. In Case 14ŒCDŒ936, the work in dispute involves in-
stallation of a small, nonducted air-conditioning unit at 
the construction site of the Washington University 
School of Law in St. Louis, Missouri. 
In Case 14ŒCDŒ937, the work in dispute involves the 
installation of variable air volume boxes with attached 
hot water reheat booster coils in the gambling complex 
hotel and casino at the Harrah™s Casino project in Mary-
land Heights, Missouri; and the installation of a metal-
bestos emergency exhaust flue at building #181 at the 
Anheuser-Busch project in St. Louis, Missouri. 
C.  Contentions of the Parties 
Employers Grossman and C & R contend that there is 
reasonable cause to believe that Pipefitters violated Sec-

tion 8(b)(4)(D) of the Act and, therefore, the Board must 

make a determination of the merits of the disputes.  
Grossman and C & R contend that the factors of em-
ployer preference and past practice, relative skills, and 
area and industry practice sup
port an award of the work 
to employees represented by Pipefitters.  With respect to 

the disputed work at the Wa
shington University School 
of Law site, the Employer, C & R, also argues that econ-
omy and efficiency of operat
ions favors an award of the 
work to employees represented by Pipefitters.  And, with 

respect to the dispute relating to the installation of verti-
cal stack fan coil units at Ha
rrah™s Casino, the Employer, 
Grossman, argues that economy
 and efficiency favors an 
award of the work to employees represented by Pipefit-
ters.  Employers Grossman and C & R also refer to Pipe-
fitters™ argument that Pipefitters™ collective-bargaining 
agreement includes all of the 
disputed work.  Also, citing 
Pipefitters Local 562
 (Systemaire, Inc.)
, 320 NLRB 124 
(1995), which involved a similar work dispute, the Em-

ployers contend that the Board should issue a broad order 
with respect to the installation of the metalbestos emer-
gency exhaust flue in Case 14ŒCDŒ937.  
Pipefitters contends that the Employers have made 
proper assignments of the disputed work to employees 

represented by Pipefitters; and, citing 
Pipefitters Local
 562 (Systemaire)
, supra, contend that the Board should 
issue a broad order, particularly with respect to the instal-
lation of the metalbestos emergency exhaust flue in Case 
14ŒCDŒ937. 
Sheet Metal Workers contends
 that the notice of hear-
ing in these consolidated cases should be quashed, alleg-
ing that Pipefitters™ threats are a sham to invoke the 
Board™s authority and obtain a determination favoring 
the current assignments of the disputed work to employ-
ees represented by Pipefitters.  Sheet Metal Workers fur-
ther contends that the Employ
er™s failure to request Sec-
tion 10(l) relief against possible threats by Pipefitters 

indicates that the threats were hollow and were not in-
tended to be implemented.  Sheet Metal Workers thus 
asserts that there is therefore no reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated. 
Sheet Metal Workers alternatively contends that, if the 
Board finds the statute app
licable and determines the 
disputes, the work should be awarded to employees rep-
resented by Sheet Metal Workers based on the factors of 
collective-bargaining agreem
ent language, a 1956 juris-
dictional agreement between the two unions, and a 1995 
Sheet Metal Industry National Joint Adjustment Board 
determination.  Sheet Metal Workers additionally con-
tends that the Board should issue a broad award with 
respect to all of the disputed work to employees repre-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 520sented by Sheet Metal Work
ers.  Sheet Metal Workers 
has filed a motion for oral argument.
3 D. Applicability of the Statute 
Before the Board may proceed with a determination of 
disputes pursuant to Section 10(k) of the Act, it must be 
satisfied that there is reasonable cause to believe that 
Section 8(b)(4)(D) has been violated and that the parties 
have not agreed on a method for voluntary adjustment of 
the dispute.  ﬁThis reasonable cause standard is substan-
tially lower than that required to establish that the statute 

has in fact been violated.  In addition, the Board™s Sec-
tion 10(k) procedure, unlike the unfair labor practice 
procedure, does not call for assessments of the credibility 
of witnesses.ﬂ  
Plumbers Local 562
 (C & R Heating & 
Service Co.), 328 NLRB No. 176, slip op. at 1 (1999).   
In Case 14ŒCDŒ935, Pipefitt
ers threatened orally and 
in writing to strike or picket if the Employer did anything 
to change the assignments of
 the disputed work at the 
MEMC project, the Automated Data Processing Facility, 
or the Harrah™s Casino project.  In Case 14ŒCDŒ936, 
Pipefitters threatened orally and in writing to strike or 
picket if the Employer did anything to change the as-
signment of the disputed work at the Washington Uni-
versity School of Law jobsite.  In Case 14ŒCDŒ937, 
Pipefitters threatened orally and in writing to strike or 
picket if the Employer did anything to change the as-
signments of the disputed wo
rk at the Harrah™s Casino 
project or the Anheuser Busch project. 
Sheet Metal Workers contends
 Pipefitters™ threats were 
shams.  As detailed above, however, the statements made 
by representatives of Pipefitte
rs clearly constitute threats 
of economic action, and the Employers™ representatives 
testified that the Employers took the threats seriously.  
Apart from its assertions, Sheet Metal Workers has 
brought forth no evidence establishing that Pipefitters™ 

threats were not genuine or made in collusion with the 
Employer.  See 
Plumbers Local 562 (C & R Heating & 
Service Co.), supra, 328 NLRB No. 176, slip op. at 1Œ2, 
and cases cited therein. 
In light of the above, we find reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated.  The par-
ties have stipulated that there exists no agreed-upon 
method for voluntary adjustment of the disputes within 
the meaning of Section 10(k).   
As noted above, Sheet Metal Workers on August 23 
withdrew its grievance relating
 to the installation of the 
scrubber reactor systems at
 the MEMC facility.  The 
Employer, Grossman, was notified by SMACNA that 
this grievance had been withdrawn.  Further, at the hear-
ing, counsel for Sheet Metal 
Workers stated that Sheet 
Metal Workers did not claim the installation of the 
scrubber reactor systems at 
the MEMC facility.  Sheet 
                                                          
 3 Sheet Metal Workers™ motion for oral argument is denied, as the 
record and briefs adequately present the issues and positions of the 
parties. Metal Workers had no discussions with Grossman about 
its claim of the work during a July 18 meeting with 
Grossman and a Pipefitters™ representative or thereafter.   
The ﬁparty asserting that 
a disclaimer has occurred 
which negates the existence of a jurisdictional dispute 

has the burden to prove ‚a
 clear, unequivocal, and un-qualified disclaimer of all interest in the work in dis-
pute.™ﬂ  See 
Machinists
 (Hudson General
 Corp
.), 326 
NLRB 62 (1998), and cases cite
d therein.  We find that 
Sheet Metal Workers™ statemen
t on the record that it was 
not claiming the work of installing scrubber reactors at 
the MEMC facility, coupled 
with the earlier withdrawal 
of the grievance relating to that disputed work, does not 
constitute an effective disclaimer or renunciation of 
Sheet Metal Workers™ claim to
 that work at the MEMC facility.  First, the Employer™s witness testified that he 
was not informed by Sheet Metal Workers that it was not 
interested in performing the scrubber installation work.  
Second, Sheet Metal Workers™ statement on the record 
that it was not claiming the scrubber installation work 
was made only after counsel for Sheet Metal Workers 
had repeatedly answered with equivocal language when 
asked on several occasions by 
the hearing officer if the 
withdrawal of the grievance 
constituted a disclaimer of 
the scrubber installation work.  Finally, in its posthearing 
brief, Sheet Metal Workers does not assert that it is dis-
claiming the scrubber installation workŠit only notes 
that the grievance relating to that work was withdrawn.  
Thus, there was no effective 
disclaimer of the scrubber 
installation work at the MEMC facility.  
Accordingly, the disputes are properly before the 
Board for determination. 
E.  Merits of the Disputes 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  NLRB v. Electrical Workers IBEW Local 1212 
(Columbia Broadcasting)
, 364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J. A. 
Jones
 Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of these disputes: 
Case 14ŒCDŒ935 
1. Certification and collective-bargaining agreements 
Neither Pipefitters nor Sheet
 Metal Workers has been 
certified by the Board as the 
collective-bargaining repre-
sentative of the employees performing the disputed work.  
Accordingly, this factor is not helpful in determining the 
disputes. 
As noted above, Grossman, the Employer, is a signa-
tory to a multiemployer coll
ective-bargaining agreement 
with Pipefitters, which is effective from January 1, 1996, 
 PLUMBERS LOCAL 562 (GROSSMAN CONTRACTING) 521through May 31, 2000.  As further noted above, at the 
time of the hearing in this proceeding, SMACNA and 
Sheet Metal Workers had agreed to contract terms for a 
new collective-bargaining ag
reement effective May 1, 
1996, through August 31, 2001.  The new contract was 
being prepared for printing and final signatures, but the 
wage provisions had already been implemented.  
Pipefitters™ agreement states that its terms apply to 
work by the signatory employees within the jurisdiction 

of Pipefitters, which is described in the contract at article 

5, section 8, to include, inter alia: 
The receiving, handling, rigging, unloading, storing, as-

sembling and erecting of all product recovery systems, 
materials, equipment, fans, blowers, pumps, tanks, 
bins, hoppers, silos, receive
rs, classifiers, scrubbers, 
cyclones, separators, alleviators, etc.  The fabrication of 
all piping, chuteing [sic], spouting, launderers, ducting, 
etc., and all supports and hangers pertaining to such 

product recovery systems. 
Pipefitters™ agreement further states that the jurisdiction of 

Pipefitters includes, inter alia, ﬁall piping, setting and hang-
ing of all units and fixtures for air-conditioning, cooling, 
heating, roof cooling, refrigerating, ice making, humidify-
ing, dehumidifying, dehydrating, by any method, and the 
charging and testing, servicing of all work after comple-
tionﬂ; and ﬁpiping herein specified means all pipe made 
from metals, tile, glass, rubber
, plastics, wood, or any other 
kind of material, or product manufactured into pipe, usable 
in the pipe fitting industry, regardless of size or shape.ﬂ 
Pipefitters™ jurisdiction is also described to include, inter 

alia,  ﬁthe handling and using of all tools and equipment that 
may be necessary for the erection and installation of all 
work and materials used in the pipe fitting industryﬂ; ﬁthe 
laying out and cutting of all holes, chases and channels, the 
setting and erection of bolts, inserts, strands, brackets, sup-
ports, sleeves, thimbles, hangers, conduit and boxes used in 
connection with pipe fitting industryﬂ; ﬁall process piping 
for refining, manufacturing, industrial, and shipping pur-

poses, of every character and descriptionﬂ; ﬁall pneumatic 
tub work, and all piping for carrying systems by vacuum, 
compressed air, steam, water, or any other methodﬂ; ﬁall 
piping for sterilizing, chemical treatment, deodorizing, and 
all cleaning systems of every description, and laundries for 
all purposesﬂ; and ﬁall piping for power, or heating pur-
poses, either by water, air, steam, gas, oil, chemicals, or any 
other method.ﬂ 
The terms of the expired agreement and successor 
agreement with Sheet Metal 
Workers apply to employees 
engaged in, inter alia: 
Any and all types of sheet metal work specified for use 
in connection with or incidental to direct, indirect or 
other types of heating, ventilating, air conditioning and 
cooling systems; including risers, stacks, ducts, S 
Strips, fittings, dampers, casings, recess boxes, outlets, 
radiator enclosures, exha
usts, ventilators, frames, 
grilles, louvers, registers, cabinets, fans and motors; air 
washers, filters, air brushes, housings, air conditioning 
chambers, all setting and handing [sic] of air condition-
ing units, unit heaters or air-veyor systems and air-

handling systems regardless of material used including 
all equipment and/or reinforcements in connection 
therewith; testing and balancing of all air-handling 
equipment, mechanical or otherwise, in connection 
with or incidental to the proper installation and opera-
tion of said systems, and all duct connections to and 

from same. 
Sheet Metal Workers™ expired and agreed-upon successor 

agreements further state that the agreement applies, inter 
alia, to  
All employees of the employer engaged in but not lim-
ited to the . . . manufacture, fabrication, handling, erec-
tion, installation, dismantling, conditioning, adjustment, 
alteration, repairing and servicing of all ferrous or non-
ferrous metal work and all other materials used in lieu 
thereof and of all air-veyor systems and air-handling 
systems regardless of material used including the set-

ting of all equipment and all reinforcements in connec-
tion therewith . . . all lagging over insulation and duct 
lining . . . [and] testing and balancing of all air-handling 
equipment and duct work.. 
Sheet Metal Workers™ agreed-upon successor agreement 
includes an addendum referring to ﬁair conditioning units, 
including raised floor computer units regardless if duct con-
nected or not.ﬂ 
In view of the above-quoted provisions of its collec-
tive-bargaining agreement with
 the Employer, we find 
that Pipefitters™ collective-bargaining agreement argua-
bly covers each disputed work task at the MEMC project, 
the disputed work at the Automated Data Processing Fa-
cility, and the disputed work at the Harrah™s Casino pro-
ject.  In view of the above-quoted provisions of its ex-
pired and agreed-upon collective-bargaining agreements 
with the Employer, we find that Sheet Metal Workers™ 
agreement arguably covers each
 disputed work task at 
the MEMC project, the disput
ed work at the Automated 
Data Processing Facility, and the disputed work at the 
Harrah™s Casino project. 
Therefore, we find that 
each collective-bargaining 
agreement arguably covers th
e disputed work in Case 
14ŒCDŒ935 and that this factor neither favors nor disfa-
vors the Employer™s assignment the disputed work.
4                                                           
 4 In finding that the factor of 
collective-bargaining agreements does 
not favor an award of the disputed
 work to employees represented by 
either Pipefitters or Sheet Metal 
Workers, Member Brame considers 
only Pipefitters™ current collective-bargaining agreement and Sheet 
Metal Workers™ agreed-upon 
successor agreement.  See 
Laborers Local 210 (Concrete Cutting & Breaking)
, 328 NLRB No. 182, slip op. at 2 
(1999). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5222.  Employer preference and past practice 
The Employer stated a pref
erence for having each dis-
puted work task at the MEMC facility assigned to em-
ployees represented by Pipefitters.  Additionally, the 

Employer stated a preferen
ce for having the disputed 
work at the Automated Data Processing Facility and the 
disputed work at the Harrah™s Casino project assigned to 
employees represented by Pipefitters.   
Regarding the disputed work at the MEMC facility, the 
record reflects that the Empl
oyer™s past practice has been 
to use employees represented by Pipefitters to install a 
containment system where the pipes had been installed 
by employees represented by Pipefitters; to assign test 
port installation to employees represented by Pipefitters 
where the ports are to be us
ed in conjunction with con-

trols installed by employees represented by Pipefitters; 
and to assign the installation of small reactor scrubber 
systems to employees represented by Pipefitters when 
the inlet and outlet of the scrubbers include standard pip-
ing parts. 
Regarding the disputed work at the Automated Data 
Processing Facility, the record reflects that the Em-

ployer™s past practice has been to assign the installation 
of nonducted cooling units to employees represented by 
Pipefitters. 
Regarding the disputed work at the Harrah™s Casino 
project, the record reflects that
 the Employer™s past prac-
tice has been to assign the installation of floor mounted, 
nonducted heating and air-conditioning units to employ-
ees represented by Pipefitters where the units are con-

nected by installed pipes. 
Therefore, employer prefer
ence and past practice fa-
vors the assignment of the disputed work in Case 14Œ
CDŒ935 to employees represented by Pipefitters. 
3.  Area and industry practice 
Regarding the disputed work at the MEMC facility, the 
Employer presented evidence that both the area and in-
dustry practice is to assign the installation of containment 

systems to employees represented by Pipefitters; that it is 
the area and industry practice that where employees rep-
resented by Pipefitters install control systems such as the 
temperature and humidity controls, those employees will 
also install the test ports used by such equipment; and 
that it is the area and industry practice that employees 
represented by Pipefitters install small reactor scrubber 
systems. 
Regarding the disputed work at the Automated Data 
Processing facility, the Employer presented evidence that 
it is the area and industry practice to use employees rep-
resented by Pipefitters to install nonducted cooling units. 
The Employer also presented evidence regarding the 
disputed work at the Harrah™s 
Casino project that it is the 
area and industry practice to assign vertical stack fan coil 
unit installations to employees represented by Pipefitters. 
Therefore, the factor of 
area and industry practice sup-
ports an award of the disputed work to employees repre-

sented by Pipefitters. 
4.  Relative skills 
With respect to the disputed work at the MEMC facil-
ity involving the installation 
of the small reactor scrubber 
systems, the record reflects 
that an Employer™s witness 
testified that the pipe and fittings used in the installation 
of the scrubbers are the same pipe and fittings involved 
in other piping at the MEMC facility.  The Employer™s 
witness further testified that employees represented by 
Pipefitters have better skills and abilities in using such 
material than do employees represented by Sheet Metal 
Workers.  Therefore, we find 
that this factor favors an 
award of the disputed work involving the installation of 
small reactor scrubber system
s at the MEMC site to em-
ployees represented by Pipefitters. 
With respect to the other disputed work at the MEMC 
facility and the disputed work at the Automated Data 
Processing facility and the Harrah™s Casino project, the 
record reflects that both employees represented by  Pipe-
fitters and Sheet Metal Workers arguably possess the 
necessary skills to perform the work in dispute.  There-
fore, with the exception of the installation of the small 

reactor scrubbers at the MEMC facility, this factor does not favor an award of the wo
rk to either group of em-
ployees. 
5.  Economy and efficiency of operations 
The record does not conclusively demonstrate that it 
would be more economical or efficient for either em-
ployees represented by Pipefitters or employees repre-
sented by  Sheet Metal Workers to perform the disputed 
work at the MEMC facility, the Automated Data 
Processing facility, or the Harrah™s Casino Project. 
Specifically, contrary to the 
Employer™s assertion that it 
would be more efficient for employees represented by 
Pipefitters to install the vertical stack fan coil units 
without duct work at Harrah™s Casino, there is 
insufficient evidence in the 
record to support such a 
finding. Therefore, this factor
 does not favor an award of 
the work to e ither group of employees. 
6.  Joint Board determinations 
Sheet Metal Workers contends that a 1995 determina-
tion of the National Joint Adjustment Board for the Sheet 

Metal Industry (NJAB), in which Grossman, the Em-
ployer, was found to have violated the Sheet Metal 
Workers™ collective-bargaining
 agreement by not assign-
ing the installation of Liebert units for computer rooms 
to employees represented by Sheet Metal Workers, fa-
vors an award of the disput
ed work at the Automated 
Data Processing facility to employees represented by 
Sheet Metal Workers.   
This 1995 award involved a 
dispute that predated the 
disputes in the instant case.  
Further, there is no evidence 
 PLUMBERS LOCAL 562 (GROSSMAN CONTRACTING) 523that Pipefitters had the opportunity to present evidence 
relating to the jurisdictional disputes at issue here at the 
NJAB proceeding.  Therefore, we find that the 1995 
NJAB award does not favor an award of the disputed 
work at the Automated Data Processing facility to either 
group of employees.  
7.  Interunion agreements 
The record includes a 195
6 agreement between the 
United Association of Journeymen and Apprentices of 
the Plumbing and Pipefitting Industry and the Sheet 

Metal Workers™ International Association.  The record 
also includes an April 5, 1966 addendum to the 1956 
interunion agreement. 
The 1956 interunion agreement states, in part, that 
[t]he installation of completed and/or knock-down 
package type heating and cooling units consisting of 
fans, filters, refrigeration 
condensing units, and damp-
ers, with heating coils and/or cooling coils assembled 
therein, whether or not in connection with a duct sys-
tem, shall be unloaded and installed by a composite 
crew consisting of an equal number of [employees rep-

resented by Sheet Metal Workers and employees repre-
sented by Pipefitters], with the understanding that the 
[employees represented by  Sheet Metal Workers] shall 
install any duct work in connection with the unit and 
[employees represented by Pipefitters] shall install all 
piping in connection with the units. 
The 1956 interunion agreement further states that 
[w]here the booster coil is hung separately from the 

duct work, the installation of the booster coil is the 
work of [employees repres
ented by Pipefitters] where 
the booster coil is inserted in the duct work, and not 

supported separately, the installation of the booster coil 
is the work of the Sheet Metal Workers. The installa-
tion of free-standing coils, regardless of whether they 

are built within a sheet metal housing, is the work of 
[employees represented by Pipefitters]. 
The April 5, 1966 addendum to the 1956 interunion agree-
ment states, in part, that, in the context of the installation of 
certain heating units, a ﬁduct sy
stem is any air handling duct 
in connection with or attached thereto other than directional 
ells or nozzles.ﬂ 
The 1956 interunion agreement and the April 5, 1966 
addendum to that agreement 
arguably support an award 
of the disputed work at the three sites to either group of 
employees.  In addition, the 
record does no
t show that 
the Employer has agreed to 
be bound by the agreement 
between the Unions, or that 
the area and industry practice 
in fact conforms to the term
s of the agreement.  Accord-
ingly, we cannot find that 
the interunion agreement and 
its April 5, 1996 addendum favors or disfavors the cur-

rent assignment of the disputed work to employees repre-
sented by Pipefitters. 
Case 14ŒCDŒ936 
1.  Certifications and coll
ective-bargaining agreements 
Neither Pipefitters nor Sheet
 Metal Workers has been 
certified by the Board as the 
collective-bargaining repre-
sentative of the employees performing the disputed work.  
Accordingly, this factor is not helpful in determining the 
disputes. 
As noted above, C & R, the Employer, is a signatory to 
a multiemployer collective-bargaining agreement with 

Pipefitters, which is effective from January 1, 1996, 

through May 31, 2000.  As further noted above, at the 
time of the hearing in this proceeding, SMACNA and 
Sheet Metal Workers had agreed to contract terms for a 
new collective-bargaining ag
reement effective May 1, 
1996, through August 31, 2001.  The new contract was 
being prepared for printing and final signatures, but the 
wage provisions had already been implemented.  
Pipefitters™ agreement states that its terms apply to 
work by the signatory employees within the jurisdiction 

of Pipefitters, which is described in the contract at article 
5, section 8, to include, inter alia: 
The receiving, handling, rigging, unloading, storing, as-
sembling and erecting of all product recovery systems, 
materials, equipment, fans, blowers, pumps, tanks, 

bins, hoppers, silos, receive
rs, classifiers, scrubbers, 
cyclones, separators, alleviators, etc.  The fabrication of 
all piping, chuteing [sic], spouting, launderers, ducting, 
etc., and all supports and hangers pertaining to such 
product recovery systems. 
The Pipefitters™ agreement furthe
r states that the jurisdiction 
of the Pipefitters includes, inter alia, ﬁ[a]ll piping, setting 

and hanging of all units and fixtures for air-conditioning, 
cooling, heating, roof cooli
ng, refrigerating, ice making, 
humidifying, dehumidifying, dehydrating, by any method, 
and the charging and testing, servicing of all work after 
completionﬂ; and ﬁpiping herein specified means all pipe 
made from metals, tile, glass, rubber, plastics, wood, or any 
other kind of material, or product manufactured into pipe, 
usable in the pipe fitting industry, regardless of size or 
shape.ﬂ Pipefitters™ jurisdiction is also described to include, 
inter alia,  ﬁ[t]he handling and using of all tools and equip-
ment that may be necessary for the erection and installation 
of all work and materials used in the pipe fitting industryﬂ; 
ﬁ[t]he laying out and cutting of all holes, chases and chan-
nels, the setting and erection of bolts, inserts, strands, brack-
ets, supports, sleeves, thimbles, hangers, conduit and boxes 
used in connection with pipe fitting industryﬂ; ﬁ[a]ll process 
piping for refining, manufacturing, industrial, and shipping 
purposes, of every character and descriptionﬂ; ﬁ[a]ll pneu-
matic tub work, and all piping for carrying systems by vac-
uum, compressed air, steam, water, or any other methodﬂ; 
ﬁ[a]ll piping for sterilizing, ch
emical treatment, deodorizing, 
and all cleaning systems of every description, and laundries 

for all purposesﬂ; and ﬁ[a]ll piping for power, or heating 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 524purposes, either by water, air, steam, gas, oil, chemicals, or 
any other method.ﬂ 
The terms of the expired agreement and successor 
agreement with Sheet Metal 
Workers apply to employees 
engaged in, inter alia: 
Any and all types of sheet metal work specified for use 

in connection with or incidental to direct, indirect or 
other types of heating, ventilating, air conditioning and 
cooling systems; including risers, stacks, ducts, S 
Strips, fittings, dampers, casings, recess boxes, outlets, 
radiator enclosures, exha
usts, ventilators, frames, 
grilles, louvers, registers, cabinets, fans and motors; air 

washers, filters, air brushes, housings, air conditioning 
chambers, all setting and handing [sic] of air condition-
ing units, unit heaters or air-veyor systems and air-
handling systems regardless of material used including 
all equipment and/or reinforcements in connection 
therewith; testing and balancing of all air-handling 

equipment, mechanical or otherwise, in connection 
with or incidental to the proper installation and opera-
tion of said systems, and all duct connections to and 
from same. 
The Sheet Metal Workers™ expired and agreed-upon succes-

sor agreements further state that the agreement applies, inter 
alia, to  
All employees of the employer engaged in but not lim-
ited to the . . . manufacture, fabrication, handling, erec-
tion, installation, dismantling, conditioning, adjustment, 
alteration, repairing and servicing of all ferrous or non-
ferrous metal work and all other materials used in lieu 

thereof and of all air-veyor systems and air-handling 
systems regardless of material used including the set-
ting of all equipment and all reinforcements in connec-
tion therewith . . . all lagging over insulation and duct 
lining . . .[and] testing and balancing of all air-handling 
equipment and duct work. 
The Sheet Metal Workers™ agreed-upon successor agree-

ment includes an addendum referring to ﬁair conditioning 
units, including raised floor computer units regardless if 
duct connected or not.ﬂ 
In view of the above-quoted provisions, we find that 
Pipefitters™ contract arguably covers the disputed work at 
the Washington University School of Law jobsite.  We 
also find that, in view of the above-quoted provisions of 
its expired and agreed-upon collective-bargaining agree-
ments with the Employer, Sh
eet Metal Workers™ agree-
ment arguably covers the disputed work at the Washing-
ton University School of Law jobsite.  Accordingly, we 
find that the factor of collective-bargaining agreements 
neither favors nor disfavors an award of the disputed 
work to either group of employees.
5                                                           
 5 See fn. 4, supra. 
2.  Employer preference and past practice 
The Employer, C & R, stated a preference for having 
employees represented by Pipefitters install the non-

ducted air-conditioning units.  The Employer has in-
stalled similar air-conditioning units in the past and 
where, as here, there is no duc
t work attached to the unit, 
the Employer™s past practice has been to assign that work 
to employees represented by Pipefitters. 
Accordingly, employer pr
eference and past practice 
favor an award of the disputed work to employees repre-
sented by Pipefitters. 
3.  Area and industry practice 
An Employer witness testified that the area practice is 
to assign the installation of nonducted air-conditioning 
units to employees represented by Pipefitters where both 

employees represented by Pipefitters and employees rep-
resented by Sheet Metal Workers are on the job. 
Accordingly, this factor fa
vors an award of the dis-
puted work to employees represented by Pipefitters. 
4.  Relative skills 
The record reflects that both
 employees represented by 
the Pipefitters and employees represented by Sheet Metal 

Workers possess the necessary skills to perform the work 
in dispute.  Accordingly, this factor does not favor an 
award of the disputed work to either group of employees. 
5.  Economy and efficiency of operations 
An Employer witness testified that it would be more 
efficient for employees represented by Pipefitters to in-
stall the air conditioning units since the remote compres-
sor unit attached to the unit is installed by employees 
represented by Pipefitters.  However, we do not find that 
the assertion by the Employer™s witness, without further 
supporting evidence on the r
ecord, demonstrates that it 
would be more economical a
nd efficient for employees 
represented by Pipefitters to install the air-conditioning 
units.  Accordingly, we find that this factor neither favors 
nor disfavors an award of the disputed work to either 
group of employees. 
6.  Joint Board determinations 
Sheet Metal Workers contends that the 1995 NJAB de-
termination referred to above, in which Grossman Con-

tracting Company was found to have violated the Sheet 
Metal Workers collective-bargaining agreement by not 
assigning the Liebert unit installation work for computer 

rooms to employees represented by Sheet Metal Work-
ers, favors an award of the 
disputed work at the Wash-
ington University School of Law site to employees repre-
sented by Sheet Metal Workers.   
This 1995 NJAB for the Sh
eet Metal Industry proceed-
ing involved a dispute that predated the disputes in the 

instant case.  Further, the 
1995 proceeding did not in-
volve C & R.  Also, there is no evidence that Pipefitters 
had the opportunity to present evidence relating to the 
jurisdictional disputes at issue here at the NJAB proceed-
 PLUMBERS LOCAL 562 (GROSSMAN CONTRACTING) 525ing.  Therefore, we find th
at the 1995 NJAB award does 
not favor an award of the disputed work at the Auto-
mated Data Processing facility to either group of em-
ployees.  
7.  Interunion agreements 
The record includes a 195
6 agreement between the 
United Association of Journeymen and Apprentices of 
the Plumbing and Pipefitting Industry and the Sheet 
Metal Workers™ International Association.  The record 
also includes an April 5, 1966 addendum to the 1956 
interunion agreement. 
The 1956 interunion agreement states, in part, that 
 [t]he installation of completed and/or knock-down 
package type heating and cooling units consisting of 
fans, filters, refrigeration 
condensing units, and damp-
ers, with heating coils and/or cooling coils assembled 
therein, whether or not in connection with a duct sys-
tem shall be unloaded and installed by a composite 
crew consisting of an equal number of [employees rep-
resented by Sheet Metal Workers and employees repre-
sented by Pipefitters], with the understanding that the 
[employees represented by  Sheet Metal Workers] shall 
install any duct work in connection with the unit and 
[employees represented by Pipefitters] shall install all 
piping in connection with the units. 
The April 5, 1966 addendum to the 1956 interunion agree-

ment states, in part, that, in the context of the installation of 
certain heating units, a ﬁduct sy
stem is any air handling duct 
in connection with or attached thereto other than directional 
ells or nozzles.ﬂ 
The 1956 interunion agreement and the April 5, 1966 
addendum arguably support 
an award of the disputed work to either group of empl
oyees.  In addition, the re-
cord does not show the Employer has agreed to be bound 
by the agreement between the 
Unions, or that the area 
and industry practice in fact conforms to the terms of the 
agreement.  Accordin
gly, this factor does not favor or 
disfavor an award of the disputed work to employees 
represented by Pipefitters. 
Case 14ŒCDŒ937 
1.  Certifications and coll
ective-bargaining agreements 
Neither Pipefitters nor Sheet
 Metal Workers has been 
certified by the Board as the 
collective-bargaining repre-
sentative of the employees performing the disputed work.  

Accordingly, this factor is not helpful in determining the 
disputes. 
As noted above, Grossman, the Employer, is a signa-
tory to a multiemployer coll
ective-bargaining agreement 

with Pipefitters, which is effective from January 1, 1996, 
through May 31, 2000.  As further noted above, at the 
time of the hearing in this proceeding, SMACNA and 
Sheet Metal Workers had agreed to contract terms for a 
new collective-bargaining ag
reement effective May 1, 
1996, through August 31, 2001.  The new contract was 
being prepared for printing and final signatures, but the 
wage provisions had already been implemented.  
Pipefitters™ agreement states that its terms apply to 
work by the signatory employees within the jurisdiction 

of Pipefitters, which is described in the contract to in-
clude, at article 5, section 8, to include, inter alia: 
The receiving, handling, rigging, unloading, storing, as-
sembling and erecting of all product recovery systems, 
materials, equipment, fans, blowers, pumps, tanks, 
bins, hoppers, silos, receive
rs, classifiers, scrubbers, 
cyclones, separators, alleviators, etc.  The fabrication of 
all piping, chuteing [sic], spouting, launderers, ducting, 
etc., and all supports and hangers pertaining to such 
product recovery systems. 
Pipefitters™ agreement further st
ates that the jurisdiction of 
Pipefitters includes, inter alia, ﬁ[a]ll piping, setting and 

hanging of all units and fixtures for air-conditioning, cool-
ing, heating, roof cooling, refrigerating, ice making, humidi-
fying, dehumidifying, dehydra
ting, by any method, and the 
charging and testing, servicing of all work after comple-
tionﬂ; and ﬁpiping herein specified means all pipe made 

from metals, tile, glass, rubber
, plastics, wood, or any other 
kind of material, or product manufactured into pipe, usable 

in the pipe fitting industry, regardless of size or shape.ﬂ 
Pipefitters™ jurisdiction is also described to include, inter 
alia,  ﬁ[t]he handling and using of all tools and equipment 
that may be necessary for the erection and installation of all 

work and materials used in the pipe fitting industryﬂ; ﬁ[t]he 
laying out and cutting of all holes, chases and channels, the 
setting and erection of bolts, inserts, strands, brackets, sup-
ports, sleeves, thimbles, hangers, conduit and boxes used in 
connection with pipe fitting industryﬂ; ﬁ[a]ll process piping 
for refining, manufacturing, industrial, and shipping pur-
poses, of every character and descriptionﬂ; ﬁ[a]ll pneumatic 
tub work, and all piping for carrying systems by vacuum, 
compressed air, steam, water, or any other methodﬂ; ﬁ[a]ll 
piping for sterilizing, chemical treatment, deodorizing, and 
all cleaning systems of every description, and laundries for 
all purposesﬂ; and ﬁ[a]ll piping for power, or heating pur-
poses, either by water, air, steam, gas, oil, chemicals, or any 
other method.ﬂ 
The terms of the expired agreement and successor 
agreement with Sheet Metal 
Workers apply to employees 
engaged in, inter alia: 
Any and all types of sheet metal work specified for use 
in connection with or incidental to  direct, indirect or 
other types of heating, ventilating, air conditioning and 
cooling systems; including risers, stacks, ducts, S 
Strips, fittings, dampers, casings, recess boxes, outlets, 
radiator enclosures, exha
usts, ventilators, frames, 
grilles, louvers, registers, cabinets, fans and motors; air 
washers, filters, air brushes, housings, air conditioning 
chambers, all setting and handing [sic] of air condition-
ing units, unit heaters or air-veyor systems and air-
handling systems regardless of material used including 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526all equipment and/or reinforcements in connection 
therewith; testing and balancing of all air-handling 
equipment, mechanical or otherwise, in connection 
with or incidental to the proper installation and opera-
tion of said systems, and all duct connections to and 
from same. 
Sheet Metal Workers™ expired and agreed-upon successor 
agreements further state that the agreement applies, inter 
alia, to  
 All employees of the employer engaged in but not lim-

ited to the . . . manufacture, fabrication, handling, erec-
tion, installation, dismantling, conditioning, adjustment, 
alteration, repairing and servicing of all ferrous or non-
ferrous metal work and all other materials used in lieu 
thereof and of all air-veyor systems and air-handling 
systems regardless of material used including the set-
ting of all equipment and all reinforcements in connec-
tion therewith . . . all lagging over insulation and duct 
lining . . . [and] testing and balancing of all air-handling 
equipment and duct work. 
 Sheet Metal Workers™ agreed-upon successor agreement 

includes an addendum referring to ﬁair conditioning units, 
including raised floor computer units regardless if duct con-
nected or not.ﬂ 
In view of the above-quoted provisions, Pipefitters™ 
contract arguably covers the disputed work at the Har-
rah™s Casino site and the Anheuser Busch project.  And, 
in view of the above-quoted provisions of its expired and 
agreed-upon collective-bargai
ning agreements with the 
Employer, we find that Sheet
 Metal Workers™ agreement 
arguably covers the disputed
 work at the Harrah™s Casino 
site and the Anheuser Busch project.  
Accordingly, the factor of collective-bargaining 
agreements neither favors no
r disfavors an award of the 
disputed work at the Harrah™s Casino site and the An-
heuser Busch project to either group of employees.
6 2.  Employer preference and past practice 
The Employer, Grossman, st
ated a preference for as-
signing the installation of variable air volume (VAV) 
boxes with attached hot water reheat booster coils to a 
50/50 composite crew of em
ployees represented by the 
Pipefitters and employees represented by Sheet Metal 
Workers.  The Employer has previously installed the 
same units, including reheat booster coils, and has as-
signed the installation of such units to a 50/50 composite 
crew.  The Employer also stated a preference for assign-
ing the installation of a metalbestos emergency exhaust 
flue to employees represented by Pipefitters.  The Em-

ployer™s past practice has been to assign the installation 
of exhaust systems off of emergency generator systems 
to employees represented by Pipefitters. 
                                                          
 6 See fn. 4, supra. 
Accordingly, this factor fa
vors an award of the dis-
puted work at the Harrah™s Casino site to a 50/50 com-
posite crew of employees repr
esented by Pipefitters and 
employees represented by Sh
eet Metal Workers.  This 
factor also favors an award of
 the work in dispute at the 
Anheuser Busch site to employees represented by Pipe-
fitters. 3.  Area and industry practice 
The record evidence reflects 
that it is the area and in-
dustry practice to assign the installation of emergency 
generator exhaust systems using a metalbestos exhaust 
flue to employees represented by Pipefitters.  See 
Pipefit-
ters Local 562
 (Systemaire, Inc.),
 320 NLRB 124, 129 
(1995).  The record evidence 
also reflects that the area 
and industry practice is to assign the installation of VAV 
boxes with attached hot water reheat booster coils in-
stalled at the factory to a composite crew of employees 
represented by Pipefitters and Sheet Metal Workers. 
Accordingly, this factor fa
vors an award of the dis-
puted work at the Anheuser Busch jobsite to employees 
represented by the Pipefitters and an award of the dis-

puted work at the Harrah™s Casino site to a 50/50 com-
posite crew of employees repr
esented by Pipefitters and 
Sheet Metal Workers.  
4.  Relative skills 
With respect to the Harrah™s Casino jobsite and the 
Anheuser Busch jobsite, the record reflects that both em-
ployees represented by Pipefitters and employees repre-
sented by Sheet Metal Workers possess the necessary 
skills to perform the work in dispute.  Accordingly, this 
factor does not favor an award of the work to either 
group of employees. 
5.  Economy and efficiency of operations 
The record does not reflect that it would be more eco-
nomical or efficient for eith
er group of employees to 
perform the work at the Harrah™s Casino jobsite or the 
Anheuser Busch jobsite.  Accordingly, this factor does 
not favor an award of the wo
rk to either group of em-
ployees. 
6. Joint Board determinations 
Sheet Metal Workers contends that a 1995 determina-
tion of the NJAB, in which Grossman, the Employer, 
was found to have violated the Sheet Metal Workers™ 
collective-bargaining agreement by not assigning double 
wall flue (metalbestos) installation to employees repre-
sented by Sheet Metal Worker
s, favors an award of the 
disputed work at the Anheuser Busch facility. 
This 1995 award involved a 
dispute that predated the 
dispute in the instant case.  Further, there is no evidence 
that Pipefitters had the opportunity to present evidence 
relating to the jurisdictional disputes at issue here at the 
NJAB proceeding.  Therefore, we find that the 1995 
NJAB award does not favor an award of the disputed 
 PLUMBERS LOCAL 562 (GROSSMAN CONTRACTING) 527work at the Anheuser Busch facility to either group of 
employees.  
7. Interunion agreement 
The record includes a 195
6 agreement between the 
United Association of Journeymen and Apprentices of 
the Plumbing and Pipefitting Industry and the Sheet 
Metal Workers™ International Association.  The record 
also includes an April 5, 1966 addendum to the 1956 
interunion agreement. 
The 1956 interunion agreement states, in part, that 
[t]he installation of completed and/or knock-down 

package type heating and cooling units consisting of 
fans, filters, refrigeration 
condensing units, and damp-
ers, with heating coils and/or cooling coils assembled 

therein, whether or not in connection with a duct sys-
tem shall be unloaded and installed by a composite 
crew consisting of an equal number of [employees rep-
resented by Sheet Metal Workers and employees repre-
sented by Pipefitters], with the understanding that the 
[employees represented by  Sheet Metal Workers] shall 
install any duct work in connection with the unit and 
[employees represented by Pipefitters] shall install all 
piping in connection with the units. 
The 1956 interunion agreement further states that 
[w]here the booster coil is hung separately from the 
duct work, the installation of the booster coil is the 
work of [employees represen
ted by Pipefitters].  Where 
the booster coil is inserted in the duct work, and not 
supported separately, the installation of the booster coil 
is the work of the Sheet Metal Workers the installation 
of free-standing coils, regardless of whether they are 
built within a sheet metal housing, is the work of [em-
ployees represented by Pipefitters]. 
The April 5, 1966 addendum to the 1956 interunion agree-

ment states, in part, that, in the context of the installation of 
certain heating units, a ﬁduct sy
stem is any air handling duct 
in connection with or attached thereto other than directional 

ells or nozzles.ﬂ 
The 1956 interunion agreement and the April 5, 1966 
addendum to that agreement 
arguably support an award 
of the disputed work at either the Harrah™s Casino jobsite 
or the Anheuser Busch jobsite to either group of employ-
ees.  In addition, the record does not show that the Em-
ployer has agreed to be bound by the agreement between 
the Unions, or that the area 
and industry practice in fact 
conforms to the terms of th
e agreement.  Accordingly, 
we cannot find that this factor favors or disfavors the 
current assignment of the disputed work to employees 
represented by Pipefitters. 
Conclusions 
After considering all of the relevant factors, we con-
clude that the factors favor 
an award of the disputed 
work to the employees represented by Pipefitters consis-
tent with the Employers™ current assignments.  As to 
Case 14ŒCDŒ935, we conclude that the employees repre-
sented by Pipefitters are entitled to perform the disputed 
work at the Automated Data Processing facility and the 
Harrah™s Casino project based on employer preference 
and past practice, and area and industry practice.  We 
also conclude that the employees represented by Pipefit-
ters are entitled to perform the piping containment sys-
tem installation work and the test port installation work 
at the MEMC facility based on
 employer preference and 
past practice, and area and industry practice.  We further 
conclude that employees represented by Pipefitters are 
entitled to perform the scrubber installation work at the 
MEMC facility based on employer preference and past 
practice, area and industry practice, and relative skills.  
In this regard, as discussed above, we conclude that 
Sheet Metal Workers did not unequivocally disclaim the 
work relating to the installation of scrubbers at the 
MEMC facility. 
As to Case 14ŒCDŒ936, we conclude that the employ-
ees represented by Pipefitters
 are entitled to perform the 
disputed work based on employer preference and past 

practice, and area and industry practice. 
As to Case 14ŒCDŒ937, we conclude that the employ-
ees represented by Pipefitters
 are entitled to perform the 
work at the Anheuser Busch site based on employer 
preference and past practice, and area and industry prac-
tice; and that employees represented by Pipefitters and 
Sheet Metal Workers are entitled, as part of a 50/50 
composite crew, to perform th
e work at the Harrah™s Ca-sino site based on employer preference and past practice, 
and area and industry practice. 
In making these determinations, we are awarding the 
work to the employees represented by Pipefitters, not to 
the Union or its members, and, with respect to the dis-
puted work at the Harrah™s Casino site in Case 14ŒCDŒ
937, to employees represented by Pipefitter and Sheet 
Metal Workers, not to the Unions or their members. 
Scope of the Awards 
The Employer, citing 
Pipefitters Local 562
 (Syste-
maire, Inc.),
 320 NLRB 124 (1995), requested that the 
Board issue a broad award with
 respect to the disputed 
work at the Anheuser Busch facility in order to avoid the 
necessity to return to the Board based on Sheet Metal 
Workers™ repeated claims to work performed by employ-
ees represented by Pipefitters. Pipefitters, also citing 
Pipefitters Local
 562 (Systemaire)
, supra, requested the 
Board to issue a broad award with respect to all of the 
disputed work, but particularly the Anheuser Busch job-
site.  Sheet Metal Workers asserts that if the work is 
awarded to employees represented by Pipefitters, the 
Board should issue a narrow aw
ard.  Sheet Metal Work-
ers asserts that a broad award to it is appropriate, based 

on what Sheet Metal Workers asserts is Pipefitters™ pro-
clivity to violate Section 8(b)(4)(D) in order to obtain 
work. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528The Board customarily declines to grant an areawide 
award in cases in which the 
charged 
party represents the 
employees to whom the work is awarded and to whom 
the employer contemplates 
continuing to assign the 
work.  See
 Laborers Local 243 (A. Amorello & Sons)
, 314 NLRB 501, 503 (1994); 
Laborers (Paul H. Schwen-
dener, Inc.)
, 304 NLRB 623, 625Œ626 (1991).  Accord-
ingly, our award in these cases is limited to the contro-
versies that gave rise to this proceeding. 
DETERMINATION OF DISPUTES 
The National Labor Relations Board makes the follow-
ing Determination of Disputes. 
1.  Employees of Grossman Contracting Company rep-
resented by United Association of Journeymen and Ap-
prentices of the Plumbing and Pipefitting Industry of the 

United States and Canada, Local Union No. 562, AFLŒ
CIO are entitled to perform the following work at the 
MEMC facility in O™Fallon, Missouri: the installation of 
a piping containment system for separating piping and 
potential leaks of noxious fumes from the clean room; 
the attachment to installed du
ct work of clean rooms, of 
test ports for gauging temperature and humidity regula-
tion compliance; and the installation of scrubbers to reac-
tor systems for cleaning the air and contaminants pro-
duced by reactors. 
2. Employees of Grossman Contracting Company rep-
resented by United Association of Journeymen and Ap-
prentices of the Plumbing and Pipefitting Industry of the 
United States and Canada, Local Union No. 562, AFLŒ
CIO are entitled to perform the installation of nonducted 

cooling units in the mainframe computer room at the 
Automated Data Processing facility in Sunset Hills, Mis-
souri. 3. Employees of Grossman Contracting Company rep-
resented by United Association of Journeymen and Ap-
prentices of the Plumbing and Pipefitting Industry of the 
United States and Canada, Local Union No. 562, AFLŒ
CIO are entitled to perform the installation of vertical 
stack fan coil units in the gambling complex hotel at the 
Harrah™s Casino project in Maryland Heights, Missouri. 
4.  Employees of C & R Heating and Service Com-
pany, Inc. represented by United Association of Jour-

neymen and Apprentices of the Plumbing and Pipefitting 

Industry of the United States and Canada, Local Union 
No. 562, AFLŒCIO are entitled to perform the installa-
tion of a small, nonducted air-conditioning unit at the 
construction site of the Washington University School of 
Law in St. Louis County, Missouri. 
5. Employees of Grossman Contracting Company rep-
resented by United Association of Journeymen and Ap-
prentices of the Plumbing and Pipefitting Industry of the 

United States and Canada, Local Union No. 562, AFLŒ
CIO and employees of Grossman Contracting Company 
represented by Sheet Metal Wo
rkers™ International Asso-
ciation, AFLŒCIO, Local No. 36 are entitled to perform 
the installation of variable air volume boxes with at-
tached hot water reheat booster coils in the gambling 
complex hotel and casino at the Harrah™s Casino project 
in Maryland Heights, Missouri, as part of a 50/50 com-
posite crew. 
6. Employees of Grossman Contracting Company rep-
resented by United Association of Journeymen and Ap-
prentices of the Plumbing and Pipefitting Industry of the 
United States and Canada, Local Union No. 562, AFLŒ
CIO are entitled to perform the installation of a metalbes-
tos emergency exhaust flue at building #181 at the An-
heuser Busch project in St. Louis, Missouri. 
  